Citation Nr: 1623198	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  13-24 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2014, the Veteran and his wife testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

In June 2015, the Board remanded this matter for further development.  As will be discussed in greater detail below, substantial compliance with the Board's remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2015, the Veteran waived his right to have newly submitted evidence reviewed by the agency of original jurisdiction (AOJ) in the first instance.  


FINDING OF FACT

A psychiatric disability, including PTSD, did not have its clinical onset in service and is not otherwise related to active duty; a psychosis was not exhibited within the first post service year.


CONCLUSION OF LAW

The criteria for a grant of service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated February 2013, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained. 

The Veteran was afforded VA examinations in April 2013 and August 2013.  Both VA examiners explained why a diagnosis of PTSD was not appropriate under the criteria of the DSM-IV.  Regarding other diagnosed psychiatric disorders other than PTSD, in an August 2015 addendum, the August 2013 VA examiner opined as to the etiology of those diagnosed disorders and supported her opinion with a cogent supporting rationale.  The Board considers the examination reports and June 2015 addendum adequate for adjudication purposes for the service connection issues being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Further, in a June 2015 addendum opinion, a VA examiner explained that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD under the DSM-IV.  The examiner also opined that it was less likely than not that any other diagnosed psychiatric disability was related to service and supported that opinion with a rationale, as discussed above.  Finally, updated VA treatment records and records from the Social Security Administration (SSA) were obtained and associated with the claims file.  Thus, substantial compliance with the Board's June 2015 remand directives has been achieved.  See Stegall, supra.

The Board acknowledges the Veteran's wife's argument that the VA examinations were inadequate.  See Board Hearing Transcript (Tr.) at 8.  The Veteran's wife took issue with the April 2013 VA examination report, authored by Dr. K.C.  See id.  She specifically argued that the examiner did not address the Veteran's sleeping problems and relationship problems.  However, the examiner specifically noted chronic sleep impairment and some difficulty in personal relationships.  The same is true of the August 2013 VA examiner.  While the VA examiners did not relate those symptoms to the Veteran's active service, the examiners did note those symptoms.  The Veteran's wife has not explained why, in her opinion, the judgment of the VA examiners in not attributing those symptoms to service was improperly exercised.  Thus, the Board concludes that the Veteran's wife's argument that the VA examinations were somehow inadequate is without merit.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.




Merits

The Veteran contends that he suffers from PTSD as a result of a near drowning during service.  That the Veteran experienced a near drowning in service is not in doubt.  See August 1972 Service Treatment Record.

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection for PTSD requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2015).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

Effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM-5).  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014).  See 80 Fed. Reg. 14308 (March 19, 2015).  As the instant appeal was certified to the Board in January 2014, the DSM-IV is applicable.

The Veteran was afforded a VA examination in April 2013.  The examiner stated that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  The examiner discussed each of the diagnostic criteria under the DSM-IV.  The examiner stated that the Veteran did not meet Criterion B relating to persistently reexperiencing the traumatic event.  The examiner explained that the Veteran only displays one symptom from Criterion C (which requires three symptoms), relating to persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  The examiner stated that the examiner did not meet Criterion D as there were no persistent symptoms of increased arousal.  Under Criterion F, the examiner explained that PTSD symptoms do not cause clinically significant distress or impairment in social, occupation or other important areas of functioning.  The examiner, therefore, concluded that the Veteran did not meet the full criteria for a diagnosis of PTSD under the DSM-IV.

The Veteran was afforded a VA examination in August 2013.  There, the examiner stated that the Veteran did not meet the DSM-IV's diagnostic criteria for PTSD.  The examiner noted that the Veteran endorses some symptoms that are common to PTSD but also common to other psychiatric disorders and, in the Veteran's case, those symptoms are more appropriately attributed to congenitive disorder.  The examiner first explained that the Veteran's stressor was not adequate to support a diagnosis of PTSD. The examiner stated that the Veteran previously reported being unable to recall the drowning event in service, but at the examination was able to give a vivid description of the event.  The examiner explained that the Veteran only displays two symptoms from Criterion C (which requires three symptoms), relating to persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  Likewise, under Criterion D (which requires two symptoms), the Veteran only displays one symptom.  Finally, under Criterion F, the examiner explained that PTSD symptoms do not cause clinically significant distress or impairment in social, occupation or other important areas of functioning.  The examiner, therefore, concluded that the Veteran did not meet the full criteria for a diagnosis of PTSD under the DSM-IV.  

The examiner explained that the Veteran began mental health treatment shortly following a stroke in 2005.  The examiner further noted that until 2009, the possibility of PTSD was not brought up by the Veteran or any medical provider.  The examiner explained that in 2011, the Veteran answered "no" to all questions presented during a negative PTSD screen.  The examiner then noted that the Veteran answered "yes" to all of the same questions during a positive October 2012 PTSD screen.  The examiner explained that the positive PTSD screen came just four days after the Veteran submitted a claim for service connection for PTSD, also in October 2012.

In the June 2015 addendum, the August 2013 examiner reiterated that a diagnosis of PTSD was not appropriate under the DSM-IV.  She stated that from 2005 to 2012, the Veteran was seen by 10 experienced VA mental health clinicians, none of whom diagnosed PTSD.  She also referred to both VA examination reports which discussed the DSM-IV criteria.  Finally, she explained that it was not until April 2013 when the Veteran was first assessed for PTSD, at his own request. 

The Board notes several assessments of PTSD by medical professionals.  See, e.g., May 2015, January 2015 VA Treatment Record of Dr. L.L; November 2014, July 2014 VA Treatment Record of S.M.; November 2014, August 2014, July 2014 VA Treatment Record of Dr. D.D.  Those assessments were rendered after mental status examinations.  The Board also notes that several of the assessments of PTSD note that PTSD is related to the Veteran's near drowning in service.  No provider, however, has offered a rationale to support a finding that PTSD is related to service.  There are no diagnoses of PTSD prior to 2013.

SSA records do not note any diagnoses of PTSD.

The Board notes that the Veteran's wife, who testified at the Board hearing, is a registered nurse.  See Board Hearing Transcript (Tr.) at 12.  She reported a diagnosis of PTSD by Dr. D.  She is competent to relay such a diagnosis and such is confirmed by the VA treatment records associated with the claims file.  In various VA treatment records, the Veteran's wife has stated that she believes that the Veteran suffers from PTSD related to service.  See, e.g., March 2013 VA Treatment Record of Dr. D.D.

The Board finds the opinions of the April and August 2013 VA examiners far more probative that the assessments of the various VA clinicians.   Owens v. Brown, 7 Vet. App. 429 (1995) (VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Those examiners conducted thorough examinations of the Veteran.  Further, the examiners detailed each diagnostic criterion of the DSM-IV and explained precisely why the diagnostic criteria of the DSM-IV were not met.  Further, the August 2013 VA examiner provided a thorough explanation of why a diagnosis of PTSD was not appropriate in the June 2015 addendum opinion.  Indeed, the Board finds it highly probative, as discussed in the August 2013 VA examination, that the Veteran did not develop psychiatric symptoms until following his strokes in 2005. Further, the examiner explained that the Veteran answered "no" to all questions for PTSD screens prior to filing his claim for service connection and then, immediately following his claim, he answered "yes" to all PTSD screen questions in October 2012.  See August 2013 VA Examination Report.  Given the thoroughness of those examinations reports and addendum-particularly the fact that each VA examiner discussed each diagnostic criterion under the DSM-IV-the Board finds those opinions highly probative.

On the other hand, no VA clinician that has assessed the Veteran as having PTSD has discussed any of the diagnostic criteria of the DSM-IV.  Indeed, those assessments were made following mental status examinations.  Further, while Drs. D.D. and L.L. note that PTSD is related to service, no medical provider has offered a rationale to support such an opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the factually accurate, fully articulated, sound reasoning for the conclusion contributes probative value to a medical opinion).  While the clinicians are certainly competent to diagnose PTSD and offer etiological opinions, the Board finds the opinions of the April and August 2013 VA examiners far more probative.  Indeed, the examiner provided thorough explanations as to why a diagnosis of PTSD was not warranted under the DSM-IV.  This is in stark contrast to bare assessments that the Veteran suffers from PTSD.  Given the thorough explanations by the VA examiners, the Board finds the April 2013 and August 2013 VA examination reports and accompanying addendum far more probative than the bare assessments of PTSD rendered by a few VA clinicians.

To the extent that the Veteran's wife is competent to render a diagnosis of PTSD, the Board places far greater probative weight on the detailed opinions of the April and August 2013 VA examiners.  The examiners thoroughly explained why a diagnosis of PTSD was not warranted under the DSM-IV, as discussed above.  Indeed, the Veteran's wife has not provided any explanation as to why a diagnosis of PTSD is warranted.  As discussed above, the thorough opinions of the VA examiners are far more probative than a bare statement that the Veteran experiences PTSD.

Regarding a psychiatric disability other than PTSD, the Veteran has been diagnosed with several other psychiatric and cognitive disabilities.  At his April 2013 and August 2013 VA examinations, he was diagnosed with cognitive and depressive disorders.  An October 2012 VA treatment record notes a diagnosis of anxiety disorder.  A May 2015 VA treatment record notes a diagnosis of dementia.  No clinician, or layperson, has attributed a psychiatric disorder other than PTSD to service.

In the June 2015 addendum opinion, the August 2013 VA examiner opined that it was less likely than not that either cognitive disorder or depressive disorder was related to the Veteran's period of active service.  As rationale, the examiner explained that there was no treatment for mental health symptoms until 2005 following the Veteran's strokes.  Further, the examiner explained that the Veteran did not display any mental health symptoms until the Veteran experienced strokes in 2005.  Finally, the examiner explained that the Veteran's cognitive disorder was the result of his strokes in 2005 and his depressive disorder was secondary to his impairments from the strokes in 2005.  The Board finds this opinion probative as it is supported by a cogent rationale.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Board charged with assessing the probative value of evidence).

There is no evidence in support of a finding that a psychiatric disorder other than PTSD is related to service.  Indeed, the probative opinion in the June 2015 addendum opinion is not countered by any evidence.  As such, the total weight of the probative evidence is against a finding that any psychiatric disorder other than PTSD is related to service.

There is no evidence that any psychiatric disorder had its onset in service.  Indeed, the Veteran did not report any mental health symptoms in service and a separation medical examination was normal for any psychological problems.  See May 1973 Report of Medical Examination.   Likewise, there is no evidence that the Veteran developed a psychosis to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

For the above reasons, service connection is not warranted.  The preponderance of the evidence is against a finding that the Veteran has PTSD related to service.  The evidence is against a finding that a psychiatric disorder other than PTSD is related to service.  Finally, there is no evidence that a psychiatric disorder had its onset in service or shortly thereafter.  Thus, service connection is not warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


